On October 14, 1932, claimant was suffering from a pre-existing condition of heart disease. On that day he was struck in the chest and near the heart by a bony substance when lifting from a hook a piece of beef weighing about 180 pounds. The Industrial Board on July 18, 1934, made an award to the claimant against the employer and carrier, and that award was affirmed by this court, and motions to appeal to the Court of Appeals were made to this court and to the Court of Appeals, and were denied. The case was restored to the calendar of the Industrial Board on the application of the carrier by order made April 26, 1935. Further hearings were had on five separate days thereafter for the purpose of receiving testimony on the questions of causal relation and rate. The Board again made findings and an award to claimant. No evidence was presented by the employer or carrier which removed the questions of fact that were present on the first appeal. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.